DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
1.	Claims 18, 20, 29, 34 and 45 have been amended and claims 1-17 have been canceled as requested in the amendment filed October 27, 2020. Following the amendment, claims 18-45 are pending in the present application.

2.	Claims 18-45 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed 06/25/2021 has been considered and the references therein are of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 18-23 and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-12 and 14 of U.S. Patent No. 7,988,967; 
claims 1-5 and 8-11 of U.S. Patent No. 8,309,088; 
claims 1-11 of U.S. Patent No. 9,353,176; and
claims 1 and 19-20 of U.S. Patent No. 10,266,588. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the patented claims and the present claims are directed to the same human anti-NGF antibody that comprises the identical HCVR and LCVR sequences. Note that the sequence numbers in the ’967 patented claims are different from the present claims but they are nonetheless 100% identical (e.g., SEQ ID NO: 108 = instant SEQ ID NO: 24; SEQ ID NO: 110 = instant SEQ ID NO: 26). And the nucleic acid sequences of the ‘176 patent (SEQ ID NOs: 23 and 25) encode for the HCVR and LCVR amino acid sequences of the present claims, respectively.  
The patented claims also recite limitations relating to injectable compositions, binding characteristics of the anti-NGF antibody, administration of secondary therapeutic agents, such as IL-1 and IL-6 antagonists, and treatment of osteoarthritis and osteoarthritic pain.  Accordingly, the patented claims anticipate or render obvious the presently recited invention of claims 18-23 and 45.

5.	Claims 18-23 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of U.S. Patent No. 8,613,927. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass a human anti-NGF antibody, pharmaceutical compositions thereof, and the therapeutic administration of the antibody for treating osteoarthritis. Note that that claims of the ‘927 patent recite that the antibody comprises heavy chain (HC) and light chain (LC) CDR sequences that are comprised by the instantly claimed antibody. The REGN475 antibody (which is the antibody of the instant claims) and its accompanying HCVR and LCVR sequences are also disclosed by the ‘927 patent.

6.	Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 10 and 19 of U.S. Patent No. 10,736,961. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the same human anti-NGF antibody and injectable pharmaceutical composition thereof. In particular, the patented ‘961 claims are directed to therapeutic methods that require the administration, such as by subcutaneous or intravenous administration (i.e., an injectable composition) of an anti-NGF antibody having a HCVR of SEQ ID NO: 2 and a LCVR of SEQ ID NO: 10, which are identical to the instant sequences of SEQ ID NOs: 24 and 26, respectively.  And although the properties of present claims 19 and 21 are not recited by the patented claims, because the identical antibody is recited in both the patented claims and the instant claims, the anti-NGF antibody of the ‘961 patented claims would be expected to inherently possess these functional binding properties. 

7.	Claims 18-28, 34-42 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,745,471. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims are directed to a human anti-NGF antibody having the same HVCR (patented SEQ ID NO: 108 = instant SEQ ID NO: 24) and LCVR (patented SEQ ID NO: 110 = instant SEQ ID NO: 26) sequences, injectable pharmaceutical compositions comprising same, and therapeutic method of administering the antibody for the treatment of pain associated with an NGF-related condition. The patented claims further recite that in addition to the anti-NGF antibody, the injectable formulation comprises a polysorbate and a diluent. The specification of the ‘471 patent defines the aqueous medium for injections (i.e., the diluent) to include physiological saline, an isotonic solution, a solubilizing agent such as polyethylene glycol, and a nonionic surfactant such as polysorbate (see paragraph spanning cols. 7-8). 
Note that MPEP § 804 (II)(B)(2)(a) states that: 
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

Thus, the limitations of present claims 25-28 regarding various diluents of the injectable composition would have been obvious given the definition for injectable formulations and diluents given by the specification of the ‘471 patent.
	Further, the patented claims recite that the amount injected is between 0.01 to 20 mg/kg body weight of the subject, or 0.02 to about 7 mg/kg body weight of the subject, the pain is inhibited without significant impairment of motor coordination, the pain may be due to post-herpetic neuralgia or osteoarthritis, and a second therapeutic agent, such as an IL-1 or IL-6 antagonist, may be administered, which all anticipate or render obvious limitations of present claims 34-42 and 45. 

8.	Claims 18-28 and 34-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,745,471 in view of Shelton et al. (WO 2004/096122 A2). 
The reasons why the patented ‘471 claims anticipate or render obvious the invention of claims 18-28, 34-42 and 44-45 are discussed above. And even though the patented claims recite that a second therapeutic agent may be administered, they do not explicitly state that this agent may be an opioid, as in the method of claim 43.
Shelton et al. disclose a method for the treatment of pain, such as pain due to post-herpetic neuralgia, neuropathic pain or osteoarthritis, among others (see [0036]) comprising administering a combination of an NGF antagonist and an opioid (see [0016] and [0029]). The NGF antagonist and/or the opioid analgesic can be administered together or separately via any suitable route, such as by intravenous or subcutaneous injection (see [0037]). Shelton indicates that the NGF antagonist may be an antibody (see [0020]-[0021]).
Accordingly, it would have been obvious to administer an opioid analgesic in combination with the anti-NGF antibody and thereby arrive at the presently claimed invention. The motivation to do so comes from Shelton, who teaches that this combination of agents may be used in the treatment of pain. Given that the patented claims also explicitly recite that the anti-NGF antibody may be administered with a secondary therapeutic agent, the combined use of an opioid analgesic and an anti-NGF antibody as claimed would have reasonably expected to be successful for the treatment of pain in a subject. Therefore, the subject matter of claim 43 is obvious.

9.	Claims 18-42 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,745,471 in view of Julian et al. (WO 2008/005315 A2; filed June 29, 2007 with priority to earlier filing dates). 
The reasons why the patented ‘471 claims anticipate or render obvious the invention of claims 18-28, 34-42 and 44-45 are discussed above. And even though the patented claims recite an injectable formulation that comprises the presently claimed anti-NGF antibody, a diluent and a polysorbate, the patented claims do not explicitly recite a pre-filled device that is disposable pen delivery device or a pre-filled syringe, as in claim 29-33. 
Julian et al. disclose autoinjector pen devices that may be used for subcutaneous injection of a medication and a pharmaceutically acceptable carrier, which comprises a prefilled automatic injection device comprising the agent (see p. 61 lines 11-16 and p. 64 lines 5-8). Julian teaches that the medication is a biological agent, such as an antibody to a human growth factor (see p. 61 lines 17 and 20-22). Julian teaches that the device comprises a pre-filled syringe that is a syringe filled with the desired medication (see p. 9 lines 5-6 and p. 20 lines 26-29). Julian teaches that the automatic injection devices offer an alternative to a syringe, which patients may be averse or fearful of, for delivering medication, and may be operated by the patient himself or herself as opposed to having to have the medication administered by trained medical personnel (see Background of the Invention at pp. 1-2). Julian also teaches that the auto-injection pen is a disposable, single-use injection device (see Example 1 at p.108).
It would have been obvious to one of ordinary skill in the art at the time of filing to have packaged the anti-NGF antibody of the ‘471 patent as part of auto-injection device and thereby arrive at the presently claimed invention. The motivation to do so comes from Julian, who teaches that auto-injection pens and such devices containing pre-filled syringes may be used by the patient himself or herself, and may help overcome fear or phobias related to standard syringe injections. One of ordinary skill in the art would have also recognized that the dose of anti-NGF antibody within the pre-filled device could be optimized based upon the needs of the end user, and therefore the amount of 1 mg would also have been obvious. Therefore, the invention of present claims 29-33 is obvious. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to applying a known technique or device (i.e., pre-filled applicators) to a known device (i.e., an injectable anti-NGF antibody composition) to yield predictable results.   

10.	Claims 18-24, 26-33 and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-12 and 14 of U.S. Patent No. 7,988,967; 
claims 1-5 and 8-11 of U.S. Patent No. 8,309,088; 
claims 1-11 of U.S. Patent No. 9,353,176; and
claims 1 and 19-20 of U.S. Patent No. 10,266,588,
each in view of Julian et al. (WO 2008/005315 A2; filed June 29, 2007 with priority to earlier filing dates).  
The reasons why the different patented claims render obvious the invention of present claims 18-23 and 45 are discussed above. However, the patented claims do not explicitly recite the additional agents of claims 24 and 26-28, or a pre-filled device that is disposable pen delivery device or a pre-filled syringe, as in claim 29-33. 
The teachings of Julian et al. are also discussed above and provide for a disposable, auto-injection delivery device or auto-injector pen that comprises a syringe pre-filled with a medication, such as an antibody. Julian further teaches an claims that the substance loaded into the auto-injector device is a formulation comprising the medication (e.g., an antibody) and various pharmaceutical carriers or diluents, such as physiological saline polysorbate (see paragraph spanning pp. 17-18 and claims 37, 60, 62 and 79), which is on point to present claims 24, 27 and 33. Julian teaches that pharmaceutically acceptable carriers may comprise physiologically buffered saline, as well as isotonic agents or wetting or emulsifying agents (i.e., a solubilizing agent as in claim 28). Julian also teaches that surfactants may be used to maintain particle size in the case of dispersion of the agent.
It would have been obvious to one of ordinary skill in the art at the time of filing to have packaged the anti-NGF antibody of the patented as part of auto-injection device, as well as to include one or more of the pharmaceutical agents of Julian in the patented injectable composition, and thereby arrive at the presently claimed invention. The motivation to do so comes from Julian, who teaches that auto-injection pens and such devices containing pre-filled syringes may be used by the patient himself or herself, and may help overcome fear or phobias related to standard syringe injections. One of ordinary skill in the art would have also recognized that the dose of anti-NGF antibody within the pre-filled device could be optimized based upon the needs of the end user, and therefore the amount of 1 mg would also have been obvious. Therefore, the invention of present claims 29-33 is obvious. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to applying a known technique or device (i.e., pre-filled applicators) to a known device (i.e., an injectable anti-NGF antibody composition) to yield predictable results.   

11.	Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Application No. 16/536,706. Note that a Notice of Allowance was mailed in this case on 10/21/2021 and the issue fee was paid on 10/27/2021. Hence this is no longer a provisional rejection because the claims will be issued as a patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the same human anti-NGF antibody. In particular, the copending ‘706 claim is directed to a therapeutic method that requires the administration of an anti-NGF antibody having a HCVR of SEQ ID NO: 2 and a LCVR of SEQ ID NO: 10, which are identical to the instant sequences of SEQ ID NOs: 24 and 26, respectively.  And although the binding properties of present claims 19 and 21 are not recited by the copending claim, because the identical antibody is recited in both the copending claim and the instant claims, the anti-NGF antibody of the copending claim would be expected to inherently possess these functional binding properties. Further, the specification of the ‘706 application indicates that the preferred mode of administration is by injection, and thus an injectable composition would have been obvious and predictable. Again, see MPEP §804 (II)(B)(2)(a)  as above.
Claims 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 17/510,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the same human anti-NGF antibody. In particular, the copending ‘798 claim is directed to a therapeutic method that requires the administration of an anti-NGF antibody having a HCVR of SEQ ID NO: 2 and a LCVR of SEQ ID NO: 10, which are identical to the instant sequences of SEQ ID NOs: 24 and 26, respectively.  And although the binding properties of present claims 19 and 21 are not recited by the copending claim, because the identical antibody is recited in both the copending claim and the instant claims, the anti-NGF antibody of the copending claim would be expected to inherently possess these functional binding properties. Further, the specification of the ‘798 application indicates that the preferred mode of administration is by injection, and thus an injectable composition would have been obvious and predictable. Again, see MPEP §804 (II)(B)(2)(a)  as above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
12.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649